UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2013(Unaudited) DWS Diversified Market Neutral Fund Shares Value ($) Long Positions 96.2% Common Stocks 86.1% Consumer Discretionary 12.7% Auto Components 1.0% BorgWarner, Inc. (a) Delphi Automotive PLC (a) Denso Corp. Automobiles 1.0% Mazda Motor Corp.* Suzuki Motor Corp. Hotels, Restaurants & Leisure 1.8% Betfair Group PLC Papa John's International, Inc. (a) Thomas Cook Group PLC* TUI Travel PLC Household Durables 0.5% Pulte Group, Inc. Sekisui House Ltd. Internet & Catalog Retail 1.0% Amazon.com, Inc.* Expedia, Inc. Priceline.com, Inc.* (a) Leisure Equipment & Products 0.1% Sega Sammy Holdings, Inc. Media 3.7% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) DIRECTV* Fuji Media Holdings, Inc. ITV PLC Omnicom Group, Inc. Multiline Retail 0.2% Don Quijote Co., Ltd. Specialty Retail 2.0% Baoxin Auto Group Ltd. Bed Bath & Beyond, Inc.* (a) Best Buy Co., Inc. CarMax, Inc.* L Brands, Inc. (a) O'Reilly Automotive, Inc.* Tiffany & Co. Textiles, Apparel & Luxury Goods 1.4% Kering Pandora AS PVH Corp. (a) Consumer Staples 5.0% Beverages 1.1% Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. Treasury Wine Estates Ltd. Food & Staples Retailing 2.8% CVS Caremark Corp. Kroger Co. Rite Aid Corp.* Seven & I Holdings Co., Ltd. Walgreen Co. (a) Household Products 0.6% Energizer Holdings, Inc. Tobacco 0.5% Japan Tobacco, Inc. Energy 6.1% Energy Equipment & Services 1.4% Baker Hughes, Inc. Halliburton Co. (a) Nabors Industries Ltd. National Oilwell Varco, Inc. (a) Schlumberger Ltd. (a) Oil, Gas & Consumable Fuels 4.7% Apache Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. INPEX Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Occidental Petroleum Corp. (a) Total SA Williams Companies, Inc. Financials 20.2% Capital Markets 5.0% Ameriprise Financial, Inc. BlackRock, Inc. CITIC Securities Co., Ltd. "H" Daiwa Securities Group, Inc. FXCM, Inc. "A" Invesco Ltd. kabu.com Securities Co., Ltd. Nomura Holdings, Inc. (ADR) The Charles Schwab Corp. (a) The Goldman Sachs Group, Inc. Commercial Banks 7.6% CaixaBank SA China Construction Bank Corp. "H" Dah Sing Banking Group Ltd. DBS Group Holdings Ltd. DNB ASA Hanmi Financial Corp. (a) KBC Groep NV Mizuho Financial Group, Inc. National Australia Bank Ltd. Nordea Bank AB Societe Generale SA Sumitomo Mitsui Financial Group, Inc. U.S. Bancorp. Wells Fargo & Co. Wing Hang Bank Ltd. Diversified Financial Services 1.6% Citigroup, Inc. CME Group, Inc. Interactive Brokers Group, Inc. "A" (a) Insurance 2.7% AIA Group Ltd. Allstate Corp. Amtrust Financial Services, Inc. (a) Employers Holdings, Inc. Legal & General Group PLC Ping An Insurance Group Co. of China Ltd. "H" Prudential Financial, Inc. Resolution Ltd. T&D Holdings, Inc. Real Estate Management & Development 2.8% CBRE Group, Inc. "A"* Cheung Kong (Holdings) Ltd. China South City Holdings Ltd. Grainger PLC Howard Hughes Corp.* (a) Mitsui Fudosan Co., Ltd. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Thrifts & Mortgage Finance 0.5% Paragon Group of Companies PLC Health Care 11.5% Biotechnology 4.4% Alexion Pharmaceuticals, Inc.* (a) Amarin Corp. PLC (ADR)* BioMarin Pharmaceutical, Inc.* (a) Celgene Corp.* Celldex Therapeutics, Inc.* Cubist Pharmaceuticals, Inc.* Gilead Sciences, Inc.* Medivation, Inc.* (a) Regeneron Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Providers & Services 1.7% Catamaran Corp.* CIGNA Corp. Express Scripts Holding Co.* (a) Life Sciences Tools & Services 1.3% Agilent Technologies, Inc. (a) Bruker Corp.* (a) Thermo Fisher Scientific, Inc. (a) Pharmaceuticals 4.1% AbbVie, Inc. (a) Actavis PLC* Allergan, Inc. (a) Johnson & Johnson Novartis AG (Registered) Pfizer, Inc. (a) Roche Holding AG (ADR) Shire PLC Valeant Pharmaceuticals International, Inc.* Industrials 9.4% Aerospace & Defense 1.7% Astronics Corp.* Exelis, Inc. Finmeccanica SpA* Spirit Aerosystems Holdings, Inc. "A"* Air Freight & Logistics 0.6% Expeditors International of Washington, Inc. FedEx Corp. (a) Building Products 0.4% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 0.7% Nissha Printing Co., Ltd.* Shanks Group PLC Stericycle, Inc.* Electrical Equipment 0.5% Regal-Beloit Corp. Roper Industries, Inc. Schneider Electric SA Industrial Conglomerates 0.4% Danaher Corp. Machinery 1.9% Cummins, Inc. (a) Dover Corp. Parker Hannifin Corp. (a) Pentair Ltd. (Registered) Scania AB "B" Senior PLC Professional Services 0.8% Adecco SA (Registered)* Manpowergroup, Inc. Towers Watson & Co. "A" Verisk Analytics, Inc. "A"* Road & Rail 1.6% CSX Corp. Genesee & Wyoming, Inc. "A"* (a) Kansas City Southern Norfolk Southern Corp. Union Pacific Corp. Trading Companies & Distributors 0.8% MRC Global, Inc.* (a) Ramirent OYJ Information Technology 15.7% Communications Equipment 1.8% Juniper Networks, Inc.* QUALCOMM, Inc. (a) Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 1.1% SanDisk Corp. Seagate Technology PLC Western Digital Corp. Electronic Equipment, Instruments & Components 3.1% CUI Global, Inc.* FUJIFILM Holdings Corp. Hitachi Ltd. InvenSense, Inc.* (a) Oki Electric Industry Co., Ltd.* Omron Corp. Spectris PLC Taiyo Yuden Co., Ltd. TDK Corp. TE Connectivity Ltd. (a) Internet Software & Services 3.2% Baidu, Inc. (ADR)* (a) Blucora, Inc.* eBay, Inc.* (a) Facebook, Inc. "A"* (a) Google, Inc. "A"* (a) Move, Inc.* (a) IT Services 2.2% Accenture PLC "A" Fiserv, Inc.* Fujitsu Ltd.* Nihon Unisys Ltd. Total System Services, Inc. Semiconductors & Semiconductor Equipment 2.6% Applied Micro Circuits Corp.* Cavium, Inc.* (a) Lam Research Corp.* LSI Corp. Microchip Technology, Inc. Monolithic Power Systems, Inc. (a) Nuflare Technology Inc. NXP Semiconductor NV* (a) Seoul Semiconductor Co., Ltd. Software 1.7% CA, Inc. Citrix Systems, Inc.* (a) FactSet Research Systems, Inc. Guidewire Software, Inc.* (a) Microsoft Corp. (a) Oracle Corp. Red Hat, Inc.* ServiceNow, Inc.* (a) VMware, Inc. "A"* Materials 2.2% Chemicals 0.6% Ashland, Inc. (a) Praxair, Inc. (a) Containers & Packaging 0.5% DS Smith PLC Metals & Mining 1.1% Alcoa, Inc. Reliance Steel & Aluminum Co. United States Steel Corp. Telecommunication Services 2.4% Diversified Telecommunication Services 1.6% Nippon Telegraph & Telephone Corp. Verizon Communications, Inc. Windstream Holdings, Inc. Ziggo NV Wireless Telecommunication Services 0.8% DiGi.Com Bhd. KDDI Corp. SBA Communications Corp. "A"* Utilities 0.9% Electric Utilities 0.1% Pinnacle West Capital Corp. Gas Utilities 0.1% UGI Corp. Multi-Utilities 0.7% CenterPoint Energy, Inc. CMS Energy Corp. Wisconsin Energy Corp. Total Common Stocks (Cost $279,198,436) Rights 0.0% Financials CaixaBank SA, Expiration Date 12/10/2013*(Cost $20,177) Cash Equivalents 10.1% Central Cash Management Fund, 0.07% (b) (Cost $35,306,380) % of Net Assets Value ($) Total Long Positions (Cost $314,524,993) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $314,647,981.At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $21,324,101.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,905,960 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,581,859. Shares Value ($) Common Stocks Sold Short 40.6% Consumer Discretionary 4.7% Auto Components 0.3% Goodyear Tire & Rubber Co. Toyota Boshoku Corp. Automobiles 0.3% Daihatsu Motor Co., Ltd. Distributors 0.2% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 0.9% Compass Group PLC Whitbread PLC Internet & Catalog Retail 0.2% Ocado Group PLC Leisure Equipment & Products 1.3% Nikon Corp. Smith & Wesson Holding Corp. Sturm, Ruger & Co., Inc. Multiline Retail 0.2% Golden Eagle Retail Group Ltd. Specialty Retail 1.3% AutoNation, Inc. Fast Retailing Co., Ltd. Zumiez, Inc. Consumer Staples 4.1% Food & Staples Retailing 0.9% Greggs PLC Sysco Corp. Food Products 1.9% Associated British Foods PLC Nissin Foods Holdings Co., Ltd. Unilever PLC Yamazaki Baking Co., Ltd. Household Products 0.7% Colgate-Palmolive Co. Unicharm Corp. Personal Products 0.6% Dr Ci:Labo Co., Ltd. Energy 1.7% Energy Equipment & Services 0.8% Diamond Offshore Drilling, Inc. FMC Technologies, Inc. Oil, Gas & Consumable Fuels 0.9% Kinder Morgan, Inc. Koninklijke Vopak NV Ultra Petroleum Corp. Financials 8.0% Capital Markets 2.1% Federated Investors, Inc. "B" Janus Capital Group, Inc. Legg Mason, Inc. Macquarie Group Ltd. Commercial Banks 4.0% Banco Santander SA Hang Seng Bank Ltd. HSBC Holdings PLC National Australia Bank Ltd. Oversea-Chinese Banking Corp., Ltd. Resona Holdings, Inc. Senshu Ikeda Holdings, Inc. Shiga Bank Ltd. Svenska Handelsbanken AB "A" United Overseas Bank Ltd. Valley National Bancorp. Wells Fargo & Co. Consumer Finance 0.4% AEON Financial Service Co., Ltd. Diversified Financial Services 0.6% CBOE Holdings, Inc. CME Group, Inc. Insurance 0.7% Tokio Marine Holdings, Inc. Unum Group Thrifts & Mortgage Finance 0.2% New York Community Bancorp., Inc. Health Care 5.5% Biotechnology 1.4% Aegerion Pharmaceuticals, Inc. Amgen, Inc. Celgene Corp. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. Health Care Equipment & Supplies 0.5% St. Jude Medical, Inc. Health Care Providers & Services 1.9% Amedisys, Inc. Chemed Corp. DaVita HealthCare Partners, Inc. Laboratory Corp. of America Holdings Owens & Minor, Inc. Patterson Companies, Inc. Pharmaceuticals 1.7% Eli Lilly & Co. GlaxoSmithKline PLC Johnson & Johnson Teva Pharmaceutical Industries Ltd. (ADR) Industrials 6.6% Aerospace & Defense 0.4% Chemring Group PLC Rolls-Royce Holdings PLC Air Freight & Logistics 0.9% Forward Air Corp. Yamato Holdings Co., Ltd. Commercial Services & Supplies 0.9% Edenred HNI Corp. Mitie Group PLC Construction & Engineering 1.4% Carillion PLC Comfort Systems U.S.A., Inc. MYR Group, Inc. Taisei Corp. Electrical Equipment 0.4% ABB Ltd. (ADR) Machinery 1.1% Deere & Co. Fenner PLC Vallourec SA Professional Services 0.6% Experian PLC Intertek Group PLC Road & Rail 0.6% Norfolk Southern Corp. Odakyu Electric Railway Co., Ltd. Trading Companies & Distributors 0.3% Fastenal Co. Information Technology 7.8% Communications Equipment 0.3% QUALCOMM, Inc. Computers & Peripherals 0.7% SanDisk Corp. Wacom Co., Ltd. Electronic Equipment, Instruments & Components 0.5% Sunny Optical Technology Group Co., Ltd. Tech Data Corp. Internet Software & Services 2.0% NetEase, Inc. (ADR) OpenTable, Inc. Pandora Media, Inc. Trulia, Inc. Zillow, Inc. "A" IT Services 0.7% International Business Machines Corp. Jack Henry & Associates, Inc. Paychex, Inc. Office Electronics 0.3% Canon, Inc. Semiconductors & Semiconductor Equipment 2.6% Applied Materials, Inc. Atmel Corp. Intel Corp. Linear Technology Corp. Micron Technology, Inc. Siliconware Precision Industries Co. (ADR) Texas Instruments, Inc. United Microelectronics Corp. (ADR) Software 0.7% FactSet Research Systems, Inc. Globo PLC Oracle Corp. Materials 0.4% Chemicals 0.4% E.I. du Pont de Nemours & Co. Telecommunication Services 1.5% Diversified Telecommunication Services 0.9% Nippon Telegraph & Telephone Corp. Telstra Corp., Ltd. Verizon Communications, Inc. Wireless Telecommunication Services 0.6% M1 Ltd. NTT DoCoMo, Inc. Utilities 0.3% Gas Utilities 0.3% Hong Kong & China Gas Co., Ltd. Total Common Stocks (Proceeds $136,981,022) Preferred Stock Sold Short 0.0% Rolls-Royce Holdings PLC “C”(Proceeds $4,607) Exchange-Traded Fund Sold Short 0.5% Nikkei 225 Fund(Proceeds $1,660,829) Total Positions Sold Short (Proceeds $138,646,458) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt At November 30, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized (Depreciation) CAC 40 10 Euro EUR 12/20/2013 91 ) DAX Index EUR 12/20/2013 19 ) Hang Seng Index HKD 12/30/2013 14 ) SGX MSCI Singapore Index SGD 12/30/2013 22 ) Nikkei 225 JPY 12/12/2013 22 ) S&P 500 E-mini Index USD 12/20/2013 ) ASX SPI 200 Index AUD 12/19/2013 11 ) TOPIX Index JPY 12/12/2013 28 ) Total unrealized depreciation ) At November 30, 2013, opentotal return swap contracts were as follows: Reference Entity Expiration Date Financing Rate Shares Notional Amount ($) Unrealized (Depreciation) Short Positions†† Samsung Electro-Mechanics Co., Ltd. 8/19/2014 1 Month LIBOR –0.5% †† The Fund makes payments on any positive monthly return of the reference entity, net of the applicable financing rate. The Fund receives payments on any negative monthly return of the reference entity, net of the applicable financing rate. Counterparty: 1 Credit Suisse LIBOR: London InterBank Offered Rate As of November 30, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 2/27/2014 JPMorgan Chase Securities, Inc. HKD USD 2/27/2014 JPMorgan Chase Securities, Inc. JPY USD 2/27/2014 JPMorgan Chase Securities, Inc. SGD USD 2/27/2014 JPMorgan Chase Securities, Inc. AUD USD 2/27/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty DKK USD 2/27/2014 ) JPMorgan Chase Securities, Inc. CHF USD 2/27/2014 ) JPMorgan Chase Securities, Inc. EUR USD 2/27/2014 ) JPMorgan Chase Securities, Inc. GBP USD 2/27/2014 ) JPMorgan Chase Securities, Inc. SEK USD 2/27/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar HKD Hong Kong Dollar CHF Swiss Franc JPY Japanese Yen DKK Danish Krone SEK Swedish Krona EUR Euro SGD Singapore Dollar GBP Great British Pound USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(c) $ $ $
